SENTENCIA
En este caso se presentaron cargos contra el Sr. José Aguayo Huertas (el peticionario) por los delitos de asesi-nato en primer grado, amenaza a testigos, restricción de la libertad agravada, escalamiento agravado y dos cargos por portación ilegal de armas.(1) El Tribunal de Primera Ins-tancia determinó causa probable en todos los cargos. Luego de celebrada la vista preliminar, la defensa del peticionario presentó una moción de descubrimiento de prueba al am-paro de la Regla 95 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, en la que solicitaba que el Ministerio Fiscal pusiera a su disposición varios informes, declaraciones, fotografías, actas y cierta información sobre los testigos. Posterior-mente, el Ministerio Fiscal presentó una moción al amparo de la Regla 95A de Procedimiento Criminal, 34 L.P.R.A. Ap. II, en la que solicitó, entre otras cosas, una copia de la grabación magnetofónica de la vista preliminar tomada por la defensa del peticionario. La defensa se negó a poner la referida grabación a disposición del Ministerio Público, *61alegando que estaba exenta de descubrimiento, ya que era producto de su labor de representación legal (work product).
El foro de primera instancia celebró una vista para dis-cutir la posición de las partes sobre esta contención. Final-mente, el Tribunal de Primera Instancia acogió el plantea-miento del peticionario y concluyó que la grabación estaba fuera del alcance del descubrimiento de prueba, por lo cual no tenía que ponerse a disposición del Ministerio Fiscal. Inconforme con esta decisión, el Ministerio Fiscal acudió vía recurso de certiorari ante el Tribunal de Apelaciones. Este foro emitió una sentencia en la cual revocó al Tribunal de Primera Instancia y ordenó a la defensa del peticio-nario descubrir la grabación objeto de la controversia, por entender que no era producto de la labor de representación legal del peticionario.
De esta sentencia del Tribunal de Apelaciones recurre ante nosotros, mediante un auto de certiorari, el Sr. José Aguayo Huertas. Como único error, señala que el foro ape-lativo se equivocó al resolver que la grabación hecha por su abogado durante la vista preliminar no constituía producto de su labor de representación legal (work product) y que, por lo tanto, debía ser puesta a disposición del Ministerio Fiscal. Luego de examinar detenidamente el asunto, este Tribunal se encuentra igualmente dividido en cuanto a cuál es la decisión correcta para la controversia presentada en el caso de autos. Por esta razón, se expide el auto, se confirma el dictamen del Tribunal de Apelaciones y se de-vuelve el caso al foro de instancia para que continúe con los procedimientos.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo de Puerto Rico. El Juez Presi-dente Señor Hernández Denton concurrió “por entender que la decisión del Tribunal de Apelaciones es esencial-mente correcta. La grabación magnetofónica del testimonio *62vertido en la vista preliminar no constituye producto de la labor del abogado exenta del descubrimiento de prueba, porque no contiene pensamientos privilegiados, teorías le-gales, impresiones mentales ni estrategias de la defensa. Regla 25 de Evidencia, 32 L.P.R.A. Ap. IV; Ades v. Zalman, 115 D.P.R. 514 (1984); Hickman v. Taylor, 329 U.S. 495 (1947). Tal y como indica el Tribunal de Apelaciones, la grabación es una mera reproducción de la vista preliminar y de los eventos procesales allí ocurridos. Además, el pro-pósito cardinal de las Reglas de Evidencia, incluyendo las relacionadas al descubrimiento de prueba, es que aflore la verdad en todo procedimiento judicial, por lo que debemos evitar imponer trabas que impidan lograr este fin. Regla 2 de Evidencia, 32 L.P.R.A. Ap. IV. Por lo tanto, ordenaría a la defensa a entregarle la grabación al Ministerio Público”. El Juez Asociado Señor Fuster Berlingeri y la Juez Aso-ciada Señora Rodríguez Rodríguez concurrieron con lo ex-presado por el Juez Presidente. La Jueza Asociada Señora Fiol Matta emitió una opinión disidente, a la cual se unie-ron los Jueces Asociados Señores Rebollo López y Rivera Pérez.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo
— O —

(1) Estos cargos corresponden a los Arts. 83, 239a, 131 y 171 del Código Penal de 1974 (33 L.P.R.A. secs. 4002, 4435a, 4172 y 4277) y al Art. 5.04 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sec. 414, respectivamente.